*1005Memorandum: The admission to the allegations of the petition was made by the Law Guardian and not by respondent personally. Further, the court did not ascertain through allocution that respondent admitted to the acts alleged in the petition, that he voluntarily waived his rights to a fact-finding hearing, and that he was aware of the possible dispositional orders (see, Family Ct Act § 321.3). Accordingly, the court should not have accepted the admission (see, Matter of Tina P., 135 AD2d 1105). (Appeal from order of Erie County Family Court, Sedita, J. — juvenile delinquency.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.